Citation Nr: 9902882	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant is entitled to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1970 to 
September 1973.  He died in June 1995.  The appellant is the 
veterans mother.

This matter comes to the Board of Veterans Appeals (Board) 
from a November 1995 determination of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
authorized payment to the appellant of $2500 for home health 
care expenses she had provided to the veteran in the year of 
his death, but denied payment for other unreimbursed medical 
expenses reported by the appellant in a July 1995 VA Form 21-
609.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Factual Background

A review of the record shows that in July 1978, the veteran 
sustained a spinal cord injury in an automobile accident 
which rendered him quadriplegic.  In June 1979, the RO 
awarded him nonservice-connected pension benefits and special 
monthly pension based on the regular need for aid and 
attendance of another person, effective from July 2, 1978.  
The veterans rate of pension included benefits for his son; 
according to the birth certificate, his son was born on 
November [redacted], 1974.

The record indicates that since the time of the accident, the 
veteran lived with the appellant and that she acted as his 
sole caretaker.  However, the appellant was never determined 
(nor did she ever claim) to be a dependent parent of the 
veteran under 38 C.F.R. § 3.250.  It is noted that in an 
April 1984 letter, the veteran requested increased pension 
benefits.  He indicated that he required total care and that 
the appellant provided such care to him.  He stated that 
[i]f my mother was not able to take care of me, the cost to 
hire someone would be extremely expensive.  The veteran 
also indicated that the appellant was prevented from 
obtaining gainful employment because of her obligation to 
care for him.  Apparently treating the veterans letter as a 
claim for the appellant to be recognized as a dependent 
parent, the RO provided the veteran with a VA Form 21-509, 
Statement of Dependency of Parent(s), for the appellants 
completion.  The form was never returned and the claim was 
denied for failure to prosecute.  The record does show, 
however, that the RO subsequently allowed the veteran to 
claim $6,000 annually in unreimbursed medical expenses for 
in home care provided by the appellant.

As a condition to the receipt of his VA pension benefits, the 
appellant was required to complete annual Eligibility 
Verification Reports (EVR).  On his EVR dated in May 1995, 
the appellant reported that he had incurred unreimbursed 
medical expenses (for the reporting year April 30, 1994 to 
May 1, 1995) in the total amount of $11603.94.  These 
expenses included $6,000 for in home care provided by the 
appellant.  

By May 1995 letter, the RO informed the veteran that the 
income reporting period for pension purposes had changed to a 
calendar year.  As such, the RO requested that the veteran 
furnish information regarding unreimbursed medical expenses 
he had paid from January 1 to December 31, 1994.  

The veteran was further notified that his $6,000 in home care 
had been previously considered in computing his countable 
income for pension purposes, but that he should provide 
information regarding additional medical expenses incurred 
during 1994.  The RO also informed the veteran that he should 
apply for his unreimbursed medical expenses incurred during 
the 1995 calendar year (again, other than the $6,000 for in 
home care) at the end of 1995.  

On June 5, 1995, the veteran submitted a completed VA Form 
21-8416 (Request for Information Concerning Medical, Legal, 
or Other Expenses) in which he indicated that he had incurred 
unreimbursed medical expenses for the period of May 1, 1994 
to December 31, 1994 in the total amount of $7643.87 
(including $4,000 for in home care).  

In a June 12, 1995 letter, the RO notified the veteran that 
his monthly pension rate had been retroactively adjusted 
based on his reported income and medical expenses.  He was 
notified that he was entitled to $355 monthly from May 1, 
1994 (based on countable annual income of $8240 and a maximum 
annual pension rate of $12504), and $347 monthly from 
December 1, 1994 (based on a countable annual income of $8683 
and a maximum annual pension rate of $12855).  He was also 
notified that in computing his countable income for the 
relevant period, consideration had been given to medical 
expenses in the amount of $7643.

On June 19, 1995, the RO issued a check to the veteran in the 
amount of $1781 which represented the retroactive adjustment 
of his 1994 pension benefits based on his reported 
unreimbursed medical expenses for the period of June to 
December 1994 (again, minus the $4,000 which had previously 
been considered in computing his pension rate).  The record 
shows that the appellant returned the check to the RO later 
that month, unnegotiated.  In a July 1995 letter, she 
notified the RO that the veteran had died on June [redacted], 1995, 
and she requested any accrued benefit I may be entitled to 
as [next of kin].  I was his care provider.  

Subsequently in July 1995, the appellant submitted a 
completed VA Form 21-609, Application for Amounts Due Estates 
of Persons Entitled to Benefits, on which she indicated that 
the veteran had incurred $2500 in expenses for in home care 
for the period of January to May 1995.  In addition, she 
reported additional unreimbursed medical expenses for that 
period in the amount of $1176.79.  Attached to the VA Form 
21-609 were canceled checks for some of these additional 
medical expenses; the checks were drawn from a joint bank 
account owned by the appellant and the veteran.  On the 
application form, the appellant indicated that the veterans 
estate had already been administered.  Under the section 
entitled Relatives Surviving Decedent at Time of Death Who 
May Be Entitled to Share in the Estate, the appellant 
listed herself only.

In a November 1995 letter, the RO notified the appellant that 
they had authorized payment of the $2500 for home health care 
expenses she had provided the veteran in the year of his 
death (i.e. from January 1, 1995 to May 31, 1995).  The 
following month, the appellant disagreed with the ROs 
decision, stating that I returned a check for $1781 on June 
30, 1995.  This amount was due to the [veterans] estate for 
[unreimbursed medical expenses] from 1994.  She further 
indicated that although she had been awarded $2500 for in 
home care, I also reported [unreimbursed medical expenses] 
that I had paid for from January 1, 1995 through the date of 
death.  As such, she requested that the RO consider these 
additional medical expenses, and adjust my award 
accordingly.  In her April 1996 substantive appeal, the 
appellant argued that she was entitled to $2042.68 in 
unreimbursed medical expenses paid by the veteran, in 
addition to the $2500 she had previously been awarded for in 
home care.

The record also contains a handwritten statement, apparently 
completed by the RO, which appears to summarize the theory 
for denying the additional benefits requested by the 
appellant.  

This document shows that the RO determined that the appellant 
was not a dependent parent of the veteran for purposes of 
receiving accrued VA benefits and that, as such, any accrued 
benefits which might be due were payable to her only to the 
extent necessary to reimburse her for the expenses of the 
last sickness of the veteran.  See 38 C.F.R. § 3.1000(a)(4) 
(1998).  On that theory, the RO awarded the appellant $2500 
for in home care services she provided during 1995 because 
such amount was necessary to reimburse her for the expenses 
of the veterans last sickness.  However, the RO denied 
payment of the additional unreimbursed medical expenses for 
1995 delineated by the appellant on her July 1995 VA Form 21-
609 because such expenses were paid from the veterans own 
funds, not her own.  

The RO reasoned that since the joint bank account referred to 
above had been inactive since the veterans death, it was 
assumed that the appellant had a separate account for her own 
funds and that the payments for the additional medical 
expenses for 1995 from the joint bank account owned by the 
appellant and the veteran were presumed to have been paid 
from the veterans funds, not the appellants.  

The document also notes that there is an accrued payable, 
but the proper claimant is the [veterans] brother as he 
had paid the veterans burial expenses.  (The record shows 
that RO invited the veterans brother to file a claim for 
accrued benefits by June 1996 (within one year of the 
veterans death), but he did not do so).  With respect to the 
June 1995 check for $1781 (for retroactive pension payment 
for June to December 1994), the RO indicated that since the 
check was issued prior to his death, it was therefore 
properly returned and was not negotiable.  

In February 1998, the Board remanded this matter for 
additional development of the evidence.  Specifically, the 
Board found that certain facts assumed by the RO in denying 
the claim were not established in the record.  

Specifically, the Board directed the RO to contact the 
appellant and request that she provide copies of monthly 
statements for the joint bank account on which were drawn the 
checks submitted to VA in connection with her 1995 claim for 
payment of the veterans medical expenses, identifying the 
source of all deposits into the account, including personal 
funds of the appellant, if any, relied on for payment of the 
claimed medical expenses.  The Board also requested that the 
appellant be asked to identify all medical expenses claimed 
that were paid with her personal funds from any account other 
than the joint bank account mentioned above.  A review of the 
record shows that the RO completed the development requested 
by the Board in its remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

In an April 1998 letter, the appellant responded that 
[n]ever did I claim to have paid any of my sons medical 
bills.  The money that was owed him at the time of his death 
I felt should have been paid so his son who was in college at 
the time could have used it.

Criteria

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
the date of death, and due and unpaid for a period of not 
more than two years prior to death, may be paid to the living 
person first listed as follows:  (1) his spouse, (2) his 
children (in equal shares), (3) his dependent parents (in 
equal shares) or the surviving parent.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  In all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
See 38 C.F.R. § 3.1002 (1998).  An application for accrued 
benefits must be filed within one year after the date of the 
veterans death.  38 U.S.C.A. § 5121(c) (West 1991); 38 
C.F.R. § 3.1000(c) (1998).

The regulations governing determinations of dependency for 
parents for compensation purposes are found at 38 C.F.R. §§ 
3.250 and 3.263.  

Under 3.250, dependency of a parent will be conclusively 
shown to exist where the monthly income of a mother or 
father, living alone, does not exceed $400.  38 C.F.R. § 
3.250(a)(1)(i).  In other cases, dependency will be 
determined on the facts of the individual case under 
principles relating to net income found at 38 C.F.R. § 
3.250(b).

To qualify as the veterans child for the purpose of 
accrued benefits, an individual must be a child under age 18, 
or an unmarried child under age 23 pursuing a course of 
instruction, or a child who became permanently incapable of 
self support before reaching age 18.  38 C.F.R. §§ 3.57, 
3.1000(d)(2) (1998).  

The provisions of 38 C.F.R. § 3.1003 (1998) govern the 
payment of checks unnegotiated at the time of the veterans 
death.  Under those provisions, where the payee of a check 
for benefits has died prior to negotiating the check, the 
check shall be returned to the issuing office and canceled.  
The amount represented by the returned check shall be payable 
to the living person or persons in the order of precedence 
listed in 38 C.F.R. § 3.1000(a)(1) through (4), except that 
the total amount payable shall not include any payment for 
the month in which the payee died (see section 3.500(g)), and 
payments to persons described in section 3.1000(a)(4) shall 
be limited to the amount necessary to reimburse such persons 
for the expenses of last sickness and/or burial.  

The law and regulation also provide that subject to the 
limitations in 38 C.F.R. § 3.500(g), any amount represented 
by the returned check not paid in the manner set forth above 
shall be paid upon settlement by the General Accounting 
Office to the estate of the deceased payee, provided that the 
estate will not escheat (that is, revert to the state for 
want of an individual competent to inherit).  38 U.S.C.A. §§ 
5121, 5122 (West 1991); 38 C.F.R. § 3.1003 (1998).  




In addition, there is no limit on the retroactive period for 
which payment of the amount represented by the check may be 
made, and no time limit for filing a claim to obtain proceeds 
of the check or for furnishing evidence to perfect a claim.  
38 U.S.C.A. §§ 5121, 5122 (West 1991); 38 C.F.R. § 3.1003 
(1998).

Analysis

In the instant case, because the appellant is not the 
veterans surviving spouse, child, or dependent parent, her 
entitlement to accrued benefits is limited to only so much of 
the accrued benefits which are necessary to reimburse her for 
payments she made from her own funds for any expenses of the 
veterans last sickness or burial.  See 38 C.F.R. § 3.1002 
(1998).  The RO has previously paid the appellant for in home 
care services she provided the veteran in the year of his 
death.  As the appellant has indicated that she personally 
incurred none of the veterans unreimbursed medical expenses, 
she is not entitled to accrued pension benefits above the 
amount which she has already been paid.  

Additionally, it is noted that no other qualified party has 
filed a claim for accrued benefits and the period for filing 
such benefits has now expired.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c) (an application for accrued benefits must 
be filed within one year after the date of the veterans 
death).  Moreover, the Board notes that there is no authority 
to pay accrued benefits to the estate of a deceased 
beneficiary.  See VAOPGCPREC 22-92 (O.G.C. Prec. 22-92) 
(distinguishing between 38 U.S.C.A. § 5121 and 38 U.S.C.A. § 
5122 by noting that the estate of the deceased beneficiary 
does not qualify under the law as an accrued-benefits 
claimant).


However, as set forth above, different provisions apply with 
respect to the proceeds of the unnegotiated pension check.  
Under those provisions, because the appellant is not the 
veterans surviving spouse, child, or dependent parent, and 
because no other eligible individual has filed a claim for 
the unnegotiated benefit, the unnegotiated benefit must be 
paid to the estate of the deceased payee unless the estate 
will escheat.  38 U.S.C.A. §§ 5121, 5122; 38 C.F.R. §§ 
3.1000, 3.1003.  In this case, it is unclear whether the 
veteran left a will when he died.  

In any event, the record is clear that the veteran is 
survived by at least one parent (the appellant) and at least 
one child.  The record also shows that the veteran had a 
brother who paid for his funeral services.  Thus, it is clear 
that the veterans estate will not escheat, as the veterans 
estate could pass intestate even in the absence of a will.  
Because it does not appear that the veterans estate will 
escheat, by law, the amount represented by the June 1995 
unnegotiated check ($1781) must be paid to the veterans 
estate.  Therefore, the issue of whether the appellant is the 
proper executor of the veterans estate arises and this 
matter must be resolved.

Based on the foregoing, this matter is again remanded for the 
following actions:

1.  The RO should contact the appellant 
in order to determine her standing as the 
veterans fiduciary.  She should be 
advised that she must provide 
verification that she is the proper 
executor or administrator of the 
veterans estate, and should be asked to 
provide a list of any additional heirs of 
the veteran, if present.

2.  After the aforementioned development 
has been completed to the extent 
possible, any additional development 
deemed appropriate should be 
accomplished.  

Then, the RO should readjudicate the 
appellants claim for the unnegotiated 
benefits, taking into consideration the 
applicable statutory and regulatory 
provisions, including the provisions of 
38 U.S.C.A. §§ 5121(c), 5122 (West 1991); 
38 C.F.R. §§ 3.1000, 3.1003 (1998).  

If the appellants claim is not granted to her satisfaction, 
she and her representative should be provided with a 
supplemental statement of the case, which includes all 
pertinent law and regulations, and a full discussion of 
action taken on her claim.  The applicable response time 
should be allowed.  The case should then be returned to the 
Board for further appellate consideration.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until she 
is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
